Citation Nr: 1631526	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-43 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to full compensation benefits while incarcerated.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran's representative


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active military service from February 2004 to November 2007. 
This matter is on appeal from a decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2016, the Veteran's representative testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  The Veteran was unable to appear personally as he was incarcerated, but his representative represented him on his behalf.  A transcript of this hearing is of record.

The issue concerning the total amount of the overpayment of VA disability compensation benefits, including whether there has been an increase in the amount of overpayment, has been raised several times by the Veteran and should be referred to the Committee on Waivers and Compromises (COWAC) for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10-percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

In September 2009 correspondence, the RO informed the Veteran that his compensation award would be reduced effective March 14, 2009, the 61st day of incarceration after conviction, from a total monthly award amount of $475.00 to $123.00. 

The Veteran contends that the "original award amount" and "adjusted award amount" are incorrect and that 10% rate of $123.00 was incorrectly calculated.  

In this regard, his representative stated that the Veteran was informed that during a medical board he was told he would receive 30 percent of his pay as disability income from VA.  

He also contends that he has not received payment of the $123.00 monthly award from December 2009 to February 2011.  See, December 2014 statement.  

In light of the foregoing, the Board finds that clarification is needed regarding the details of the Veteran's compensation benefits before it adjudicate the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an itemized accounting of compensation benefits paid to him, to specifically include payments made from December 2009 to February 2011.

2.  Provide the Veteran with an explanation regarding the computation of the "original award amount" and "adjusted award amount" of VA compensation benefits, including the amount of benefits used to calculate the reduced amount of compensation at the 10% rate.  

Please address the Veteran's contention that he was informed that he would receive 30% of his current pay in disability compensation from VA during the medical board process. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

